Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims recite, at least in part: receiving, by one or more first computing devices and via a network, a registration request from a second computing device; registering, by the one or more first computing devices, the second computing device as part of a pool of computing devices available for use by a plurality of portable hardware devices, wherein a first portable hardware device of the plurality of portable hardware devices comprises (a) memory storing user data in an encrypted form, authentication data for the first portable hardware device, and an operating system; and (b) one or more processors configured to execute the operating system; sending, by the one or more first computing devices via the network and for installation on the second computing device, software that is configured to interface with the first portable hardware device and is configured to enable the first portable hardware device to, based on execution of the operating system by the first portable hardware device, use one or more computing resources of the second computing device; receiving, by the one or more first computing devices, a first indication that indicates the first portable hardware device has been connected to the second computing device; storing, by the one or more first computing devices and based on the first indication, a second indication that indicates the second computing device is in use; receiving, by the one or more first computing devices, the authentication data, in combination with the additionally recited: based on the authentication data, sending, by the one or more first computing devices and to the first portable hardware device, a decryption key for decrypting the user data into an unencrypted form; receiving, by the one or more first computing devices, a third indication that, based on execution of the operating system by the first portable hardware device and based on the first portable hardware device accessing the user data in the unencrypted form, indicates the one or more computing resources were used by the first portable hardware device; storing, by the one or more first computing devices, the third indication; receiving, by the one or more first computing devices, a fourth indication that indicates the portable hardware device has been disconnected from the second computing device; and storing, by the one or more first computing devices and based on the fourth indication, a fifth indication that indicates the second computing device is available for use by the plurality of portable hardware devices.  The closest prior art has been incorporated into the instant record but fails to teach nor suggest the latter claim limitations in combination with the former claim limitations stated supra.
	The claims recite, at least in part: receiving, via a network, a registration request from a second computing device; registering the second computing device as part of a pool of computing devices available for use by a plurality of portable hardware devices, wherein a first portable hardware - 40 -B&W Ref.: 009033.00054 device of the plurality of portable hardware devices comprises (a) memory storing user data in an encrypted form, authentication data for the first portable hardware device, and an operating system; and (b) one or more processors configured to execute the operating system; sending, via the network and for installation on the second computing device, software that is configured to interface with the first portable hardware device and is configured to enable the first portable hardware device to, based on execution of the operating system by the first portable hardware device, use one or more computing resources of the second computing device; receiving a first indication that indicates the first portable hardware device has been connected to the second computing device; storing, based on the first indication, a second indication that indicates the second computing device is in use; receiving the authentication data; based on the authentication data, sending, to the first portable hardware device, a decryption key for decrypting the user data into an unencrypted form, in combination with the additionally recited: receiving a third indication that, based on execution of the operating system by the first portable hardware device and based on the first portable hardware device accessing the user data in the unencrypted form, indicates the one or more computing resources were used by the first portable hardware device; storing the third indication; receiving a fourth indication that indicates the portable hardware device has been disconnected from the second computing device; storing, based on the fourth indication, a fifth indication that indicates the second computing device is available for use by the plurality of portable hardware devices; determining, based on the third indication, a price for usage of the one or more computing resources of the second computing device; and billing, based on the price, an account associated with the first portable hardware device.  The closest prior art has been incorporated into the instant record but fails to teach nor suggest the latter claim limitations in combination with the former claim limitations stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435